Title: Hannah Quincy Lincoln Storer to Abigail Adams, 24 February 1778
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail


     
      
       Feby. 24 1778
      
     
     I have often thought of You My good friend, and as often wish’d to See You, and did flatter Myself that I should injoy that happiness before Mr. A——departure. I am really Sorry that I was so unfortunate as to be absent from home when your first friend call’d to see Me. You Must Surely have call’d up all your Philosophy to Stand the Shock of his Absence a Second time for a Year.—Will My owning a truth lessen Me in your Esteem, if I thought it would, I Shoud be cautious how I confessed it. Indeed My good friend, I am Not so Stanch a friend to My Country as I find You are, for upon Examineing My heart I can’t say that I should be willing to Make Such Sacrifices as I think you have done. I hope that My patriotism will Never be proved in the way that Yours has, for I am confidant, that I should Make but a poor Figure in the like Situation.
     
     I had wrote thus far a few days back, but interruptions of Various kinds prevented My proceeding, and Now I have only time to Let My Worthy friend know that it would afford great pleasure both to Mr. Storer and Me to See you with your Children at the habitation, where I know that you’d receive a Sincere Welcome. I can write No More at present but am
     
      H. Storer
     
     
      P.S. Mr. Storer presents his Respects. My Love to Miss Nabby, and also to C——, T——.
     
    